Citation Nr: 0704014	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant submitted a timely Notice of 
Disagreement to a decision denying educational assistance 
benefits for attendance at the Restoration Christian Church.  


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On a VA Form 9, stamped received in July 2006, the veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO.  Accordingly, a hearing before the Board must be 
scheduled by the RO.  

In view of the foregoing, the case is remanded for the 
following action:

The RO must place the veteran's name on 
the docket for a hearing before the 
Board at the RO, according to the date 
of his July 2006 request for such a 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


